     Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 1 of 176  PageID #:4 FILED**
                                                                     **ELECTRONICALLY
                                                                                 DOC ID: 9141375
                                                                                 CASE NO: 2020-CH-0000210
                                                                                 DATE: 4/29/2020 8:53 AM
                                                                                 BY: A H, DEPUTY

                                 IN THE CIRCUIT COURT
                         FOR THE SEVETEENTH JUDICIAL CIRCUIT
                             WINNEBAGO COUNTY, ILLINOIS

John Cabello, in his individual capacity, and         )
on behalf of all citizens of the State of Illinois    )
similarly situated.                                   )
                                                      )
                         Plaintiff,                   )
                                                                       2020-CH-0000210
                                                      )
        vs.                                           )       Case No. 2020-CH-______
                                                      )
Governor Jay Robert Pritzker,                         )
in his official capacity.                             )
                                                      )
                         Defendant.                   )

                        VERIFIED COMPLAINT FOR DECLARATORY
                          JUDGMENT AND INJUNCTIVE RELIEF

        COMES NOW Plaintiff, John Cabello, (hereinafter referred to as “Cabello”), in his

individual capacity, and on behalf of all citizens similarly situated, by and through his attorneys,

Thomas G. DeVore and Erik Hyam of the DeVore Law Offices, LLC, and Austin Scott Davies,

and for his Verified Complaint for Declaratory Judgment and Injunctive Relief against

Defendant, Governor Jay Robert Pritzker (hereinafter referred to as “Pritzker”), in his official

capacity, and hereby alleges as follows:

1.      On March 09, 2020, Pritzker issued a proclamation declaring, as of that date, a disaster

        existed within Illinois. (See Exhibit 1 hereinafter referred to as the “March 09

        Proclamation.”)

2.      Pritzker issued the proclamation pursuant to the authority granted him under the Illinois

        Emergency Management Agency Act. (See Section 1 of the March 09 Proclamation.)

        (See also 20 ILCS 3305 et seq. which is hereinafter referred to as the “IEMAA.”)
      Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 2 of 176 PageID #:5




3.      The IEMAA states: “In the event of a disaster, as defined in Section 4, the Governor may

        by proclamation declare that a disaster exists. (See 20 ILCS 3305/7)

4.      Section 4 of the IEMAA defines a disaster as follows:

        "Disaster" means an occurrence or threat of widespread or severe damage, injury
        or loss of life or property resulting from any natural or technological cause,
        including but not limited to fire, flood, earthquake, wind, storm, hazardous
        materials spill or other water contamination requiring emergency action to avert
        danger or damage, epidemic, air contamination, blight, extended periods of severe
        and inclement weather, drought, infestation, critical shortages of essential fuels
        and energy, explosion, riot, hostile military or paramilitary action, public health
        emergencies, or acts of domestic terrorism. (See 20 ILCS 3305/4)

5.      Pritzker determined the COVID-19 pandemic to be a “public health emergency” (See the

        March 09 Proclamation.)

6.      As a result of the COVID-19 pandemic, Pritzker declared all 102 counties within Illinois

        a disaster area. (See Section 1 of March 09 Proclamation.)

7.      Cabello is citizen of Illinois and resides in Winnebago County.

8.      Cabello brings this cause on his own behalf and on behalf of all other citizens of the State of

        Illinois who are similarly situated.

9.      Cabello has never been diagnosed with the COVID-19 virus.

10.     Cabello has never been subjected to a quarantine investigation by the Winnebago County

        Board of Health.

11.     Subsequent to a disaster proclamation, the IEMAA confers specific enumerated powers

        upon the Governor of the State of Illinois. (See 20 ILCS 3305/2(a)(2).)

12.     These specific powers were delegated to the Office of Governor by the legislature under

        the IEMAA.

13.     Amongst those enumerated powers are thirteen (13) emergency powers as provided in

        section 7 of the IEMAA. (See 20 ILCS 3305/7.)
      Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 3 of 176 PageID #:6




14.     Section 7 of the IEMAA expressly states:

        “Upon such proclamation, the Governor shall have and may exercise for a period
        not to exceed 30 days the following emergency powers… (See 20 ILCS 3305/7.)

15.     Nowhere in the IEMAA does it require an end date to be placed within the declaration of

        a disaster.

16.     The 30-day requirement in section 7 only applies to the express limitation on the

        emergency powers.

17.     Pursuant to the statutory authority granted Pritzker via 20 ILCS 3305/7, resulting from

        the March 09 Proclamation, on March 20, 2020 he issued Executive Order 2020-10

        (hereinafter referred to as the “March 20 Executive Order”). (See attached Exhibit 2.)

18.      The March 20 Executive Order, inter alia, limits Cabello’s, and all persons similiarly

        situated, constitutionally protected freedoms in that it, inter alia, restricted their

        movement to leave their homes and restricted the activities in which they might engage.

        (See Section 1 of the March 20 Executive Order.)

19.     The Illinois Department of Public Health Pandemic and Preparedness and Response Plan

        (hereinafter referred to as “The Plan”) states a quarantine shall constitute the separation

        and restriction of movement or activities of people who are not ill. (See The Plan attached

        as Exhibit 5.)

20.     The March 20 Executive Order on its face was effective from March 21, 2020 through

        April 07, 2020. (See the “therefore” clause of the March 20 Executive Order.)

21.     On April 01, 2020 Pritzker issued a second proclamation (hereinafter referred to as the

        “April 01 Proclamation”). (See Exhibit 3.)

22.     In the April 01 Proclamation, Pritzker declares the COVID-19 pandemic to be a

        “continuing public health emergency”. (See the April 01 Proclamation.)
      Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 4 of 176 PageID #:7




23.     There was no new disaster declared but merely a continuation of the same COVID-19

        disaster.

24.     The only basis for which a “continuing” disaster proclamation was even required, for the

        exact same disaster, is that Pritzker placed an arbitrary 30-day expiration date on the

        March 09 Proclamation.

25.     On that same date of April 01, 2020, Pritzker issues Executive Order 2020-18

        (hereinafter referred to as the “April 01 Executive Order”). (See attached Exhibit 4.)

26.     In the April 01 Executive Order, Pritzker specifically acknowledges the March 09

        Proclamation and the April 01 Proclamation were both in direct response to the same

        COVID-19 pandemic. (See the April 01 Executive Order.)

27.     The April 01 Executive Order, inter alia, extended the duration of the March 20

        Executive Order until April 30, 2020. (See the April 01 Executive Order.)

28.     As a direct result of the April 01 Executive Order, Pritzker acted to restrain Cabello, and

        all persons similarly situated, restricting their movement to leave their homes and

        restricting the activities for which they might engage, for a period of time from March 21,

        2020 until April 30, 2020 as direct result of the COVID-19 pandemic which was declared

        a disaster on March 09, 2020.

29.     Additionally, Pritzker announced publicly on April 23, 2020 on his daily 2:30 P.M. press

        conference, that effective May 01, 2020, he will issue another extension of the March 20,

        2020 order to restrain Cabello, and all persons similarly situated, restricting their

        movement to leave their homes and restricting the activities for which they might engage

        within the entire State of Illinois.

30.     Pritzker’s March 20 Executive Order stated:
      Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 5 of 176 PageID #:8




        THEREFORE, by the powers vested in me as the Governor of the State of Illinois, and
        pursuant to Sections 7(1), 7(2), 7(8), 7(10), and 7(12) of the Illinois Emergency
        Management Agency Act, 20 ILCS 3305, and consistent with the powers in public
        health laws…

31.     Pritzker’s March 20 Executive Order further stated:

        “With exceptions as outlined below, all individuals currently living within the
        State of Illinois are ordered to stay at home or at their place of residence except as
        allowed in this Executive Order.”

32.     Upon information and belief, the public health laws which Pritzker was referring to in the

        March 20 Executive Order is the Illinois Department of Public Health Act. (hereinafter

        referring to the Act and the Department as “IDPH”) (See 20 ILCS 2305 et seq.)

33.     IDPH has general supervision of the interests of the health and lives of the people of the

        State. (See 20 ILCS 2305/2(a))

34.     It has supreme authority in matters of quarantine and isolation. Id. (Emphasis Added)

35.     It may declare and enforce quarantine and isolation, when none exists, and may modify

        or relax quarantine and isolation when it has been established. Id.

36.     Subject to the provisions of subsection (c), the Department may order a person or group

        of persons to be quarantined or isolated or may order a place to be closed and made off

        limits to the public to prevent the probable spread of a dangerously contagious or

        infectious disease, including non-compliant tuberculosis patients, until such time as the

        condition can be corrected or the danger to the public health eliminated or reduced in

        such a manner that no substantial danger to the public’s health any longer exists. (See 20

        ILCS 2305/2(b).)

37.     Except as provided in this Section, no person or a group of persons may be ordered to be

        quarantined or isolated and no place may be ordered to be closed and made off limits to
      Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 6 of 176 PageID #:9




        the public except with the consent of the person or owner of the place or upon the prior

        order of a court of competent jurisdiction. (See 20 ILCS 2305/2(c).)

38.     The Department may, however, order a person or a group of persons to be quarantined or

        isolated or may order a place to be closed and made off limits to the public on an

        immediate basis without prior consent or court order if, in the reasonable judgment of the

        Department, immediate action is required to protect the public from a dangerously

        contagious or infectious disease. Id.

39.     In the event of an immediate order issued without prior consent or court order, the

        Department shall, as soon as practical, within 48 hours after issuing the order, obtain the

        consent of the person or owner or file a petition requesting a court order authorizing the

        isolation or quarantine or closure. Id.

40.     To obtain a court order, the Department, by clear and convincing evidence, must prove

        that the public's health and welfare are significantly endangered by a person or group of

        persons that has, that is suspected of having, that has been exposed to, or that is

        reasonably believed to have been exposed to a dangerously contagious or infectious

        disease or by a place where there is a significant amount of activity likely to spread a

        dangerously contagious or infectious disease. Id.

41.     The Department must also prove that all other reasonable means of correcting the

        problem have been exhausted and no less restrictive alternative exists. Id.

42.     Persons who are or are about to be ordered to be isolated or quarantined and owners of

        places that are or are about to be closed and made off limits to the public shall have the

        right to counsel. Id.
      Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 7 of 176 PageID #:10




43.      Persons who are ordered to be isolated or quarantined or who are owners of places that

         are ordered to be closed and made off limits to the public, shall be given a written notice

         of such order. Id.

44.      The written notice shall additionally include the following: (1) notice of the right to

         counsel; (2) notice that if the person or owner is indigent, the court will appoint counsel

         for that person or owner; (3) notice of the reason for the order for isolation, quarantine, or

         closure; (4) notice of whether the order is an immediate order, and if so, the time frame

         for the Department to seek consent or to file a petition requesting a court order as set out

         in this subsection; and (5) notice of the anticipated duration of the isolation, quarantine,

         or closure. Id.

45.      Given the IDPH is under the purview of Pritzker, upon information and belief, he is

         familiar with the statute which created IDPH.

46.      Upon further information and belief, Pritzker should be familiar with The Plan and

         administrative rules of the Department of Public Health attached herein. (See Exhibits 5

         and 6.)

47.      The Plan, consistent with relevant provisions of state law provides:

         “IDPH is authorized to order a person to be quarantined or isolated or a place to be
         closed and made off limits to the public to prevent the probable spread of a
         dangerously contagious or infectious disease until such time as the condition may
         be corrected or the danger to the public health eliminated or reduced in such a
         manner that no substantial danger to the public’s health any longer exists (20 ILCS
         2305/2(b)). No person may be ordered to be quarantined or isolated and no place
         may be ordered to be closed and made off limits to the public, however, except with
         the consent of the person or the owner of the place or upon the order of a court of
         competent jurisdiction (20 ILCS 2305/2(c)). In order to obtain a court order, IDPH
         must prove, by clear and convincing evidence, that the public’s health and welfare
         are significantly endangered and all other reasonable means of correcting the
         problem have been exhausted and no less restrictive alternative exists (20 ILCS
         2305/2(c)).” (See Page 71 of The Plan.)
      Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 8 of 176 PageID #:11




48.      IDPH has explicitly delegated its authority to order isolation, quarantine and closure to

         certified local health departments. (See Page 71 of The Plan.) (Emphasis Added)

49.      Additionally, IDPH has promulgated administrative rules regarding procedural

         safeguards which must be followed when restricting the movements or activities of the

         people to control disease spread. (See Exhibit 6.).

50.      The fundamental right for Cabello, and all persons similarly situated, of free movement

         to leave their homes and engage in activities as they so desire were arbitrarily stripped

         away from them by the March 20 Executive Order, which according to Pritzker could

         continue into perpetuity as he solely determines, all without due process of law as

         required by the United States Constitution, the Illinois Constitution, and the very

         procedural due process laws Pritzker’s own administrative body which he overseas was

         mandated by the legislative branch to abide.

                                  COUNT I
                    DECLARATORY JUDGMENT THAT PRITZKER
           HAD NO LEGAL AUTHORITY TO ACT IN ORDERING ISOLATION OR
             QUARANTINE OF CITIZENS AND CLOSURE OF BUSINESSES

51.      Plaintiff restates paragraphs 1-50 as if more fully stated herein.

52.      In relation to his execution of the March 20 Executive Order, Pritzker restricted citizen’s

         movement to leave their homes and restricted the activities they might engage in within

         the entire State of Illinois, and further mandated all non-essential business to close.

53.      Pritzker must have constitutional or statutory authority to issue such an executive order

         which invokes the police powers of the state.

54.      Pritzker is the leader of the executive branch of government and as such can only wield

         police power granted him under the Illinois Constitution, or those expressly delegated to

         him by the legislature.
      Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 9 of 176 PageID #:12




55.      In both March 09 and April 01 Executive Orders, Pritzker declares his authority to enter

         such orders was derived from two sources.

56.      The two sources listed by Pritzker are the Illinois Constitution and IEMAA.

57.      Pritzker further alleged his executive orders were consistent with public health laws.

58.      Cabello is a citizen and resident of Illinois and as such he, and all persons similarly

         situated, have a right to demand the executive orders issued by Pritzker are authorized by

         law whether it be the Illinois Constitution or the IEMAA.

59.      Pursuant to the IEMAA, Pritzker issued the March 09 Proclamation wherein he

         determined the COVID-19 pandemic to be a disaster.

60.      As a result of the March 09 Proclamation, Pritzker issued the March 20 Executive Order

         wherein he, inter alia, ordered that given the powers vested him as Governor, and under

         various provisions of the emergency powers of section 7 of the IEMAA, and consistent

         with public health laws, Cabello, and all citizens similarly situated, had their freedom of

         movement to leave their homes restricted and further restricted the activities they might

         engage within the entire State of Illinois.

61.      Pritzker had no authority under the IEMAA, or the Illinois Constitution, to ever order

         Cabello, and all citizens similarly situated, to have their freedom of movement to leave

         their homes restricted and further restricting the activities they might engage within the

         entire State of Illinois.

62.      As Governor, Pritzker certainly has the supreme executive power, and shall be

         responsible for the faithful execution of the laws.

63.      However, the exercise of the police power is generally a matter resting in the sound

         discretion of the Legislature.
  Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 10 of 176 PageID #:13




64.   What laws or regulations are necessary to protect public health and secure public comfort

      is a legislative question, not an executive one.

65.   Nowhere in the Illinois Constitution can it be found the police power to protect public

      health lies with the executive branch.

66.   The Legislature may, in the exercise of the police power of the state, create ministerial

      boards, with power to prescribe rules and impose penalties for their violation.

67.   The Legislature, and not the Office of Governor, has the authority to exercise its police

      powers by general law, and to confer upon boards and other agencies authority and

      discretion to execute these laws.

68.   Given the gravity of the impact of isolation and quarantine, and closure of businesses, the

      Legislature expressly granted this extraordinary police power to the board of the Illinois

      Department of Health (“hereinafter referred to as “The Board”) and not to any one

      individual holding the position of the Office of Governor.

69.   This grant of legislative authority was delegated to the Board pursuant to 20 ILCS 2305

      et seq.

70.   The Board has general supervision of the interests of the health and lives of the people of

      the State.

71.   The Board has supreme authority in matters of quarantine, isolation and closure.

72.   This extraordinary power of the Board has been delegated from the state level to local

      board of health in each of Illinois’ 102 counties.

73.   The Board has promulgated administrative rules specifically addressing the court orders

      required and the procedures required for isolation, quarantine and closure. (See Exhibit

      6.)
  Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 11 of 176 PageID #:14




74.    Even if Pritzker takes the position that he can usurp the authority vested in the State

       Board of Health, a seriously egregious proposition for certain, it would give Pritzker no

       authority to completely ignore the constitutional procedural due process protections

       which are required by the U.S. Constitution and Illinois Constitution and further

       mandated by the legislature in the IDPH.

75.    As such, Pritzker, under the color of authority of The IEMAA and the Illinois

       Constitution, entered an order against Cabello, as well as every other citizen of the State

       of Illinois, restricting their freedom of movement to leave their homes and further

       restricted the activities they might engage in within the entire United States of America.

76.    By definition within The Plan of IDPH, such actions of Pritzker constituted a quarantine.

77.    Cabello’s interests, as well as the interests of every other similarly situated citizen of this

       state, interests are in opposition to Pritzker’s in that Cabello, as well as every other

       similarly situated citizen of this state, has a right to insist Pritzker not issue executive

       orders regarding matters which the legislature exclusively granted the IDPH supreme

       authority.

78.    An actual controversy exists between the parties in regard to the authority of Pritzker to

       issue and enforce his order mandating every citizen of the state comply with Section 1 of

       the March 20 Executive Order, or any other subsequent order with substantively the same

       provisions.

79.     An immediate and definitive determination is necessary to clarify the rights and interests

       of the parties.

       WHEREFORE, Plaintiff, John Cabello, as well as ever other similarly situated citizen of

this state, herein request that this honorable Court enter an Order:
     Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 12 of 176 PageID #:15




A.      Entering an order declaring the Illinois Legislature specifically delegated the supreme

        power of isolation and quarantine of its citizens to the Illinois Department of Public Health.

        Pritzker has no legal authority under the Illinois Constitution to enter isolation or

        quarantine of Cabello, or any citizen of the State of Illinois similarly situated;

B.      Enter an order declaring that Section 1 of the March 20 Executive Order, or any subsequent

        order issued by Pritzker with substantively the same provision as Section 1 of the March

        20 Executive Order, requiring Cabello, and all other citizens similarly situated, to “stay in

        place” be found void ab initio;

C.      Awarding the Plaintiff his costs incurred in this matter as may be allowed by law;

D.      That the Court grant such other and further relief as is just and proper.

                                 COUNT II
              DECLARATORY JUDGMENT THAT PRITZKER EXCEEDED HIS
              EMERGENCY POWER AUTHORITY GRANTED BY THE IEMAA

80.     Plaintiff restates paragraphs 1-79 as if more fully stated herein.

81.     As to Section 1 of the March 20 Executive Order, or any subsequent order issued by

        Pritzker with substantively the same provision as Section 1 of the March 20 Executive

        Order, Pritzker must act within any statutory authority granted him in IEMAA.

82.     Cabello is a citizen of Illinois and as such he, and all persons similarly situated, have a

        right to demand that any executive orders issued by Pritzker pursuant to a declaration of a

        disaster are within the confines of the emergency authority granted Pritzker by the

        legislature pursuant to section 7 of the IEMAA.

83.     Pursuant to the IEMAA, Pritzker issued the March 09 Proclamation wherein he

        determined the COVID-19 pandemic to be a disaster.

84.     Pritzker issued the March 09 Proclamation declaring a pandemic for 30-days.
  Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 13 of 176 PageID #:16




85.   There is no provision in the IEMAA which requires a time frame be arbitrarily placed on

      the duration of a disaster proclamation.

86.   Placing a short-lived 30-day disaster proclamation in response to a novel worldwide

      pandemic serves no legitimate public purpose other than to create a fiction of time

      wherein assuredly a continuing disaster proclamation will be required solely for the

      benefit of the executive branch to retain emergency powers.

87.   As a result of the March 09 Proclamation, Pritzker issued the March 20 Executive Order

      wherein he, inter alia, ordered Cabello, as well as every other citizen of the State of

      Illinois, be restricted in their freedom of movement to leave their homes and further

      restricted the activities they might engage within the entire United States of America.

88.   Assuming arguendo, Section 1 of the March 20 Executive Order doesn’t suffer other fatal

      defects raised herein in a separate counts, the IEMAA is unambiguous in that it limits

      Pritzker’s authority to utilize the emergency order provision of section 7 of the IEMAA

      for a period of time not to exceed 30-days from the date of the declaration of said

      disaster.

89.   Given the proclamation of the COVID-19 disaster was March 09, 2020, the March 20

      executive order was as a matter of law required to lapse on or before April 08, 2020.

90.   On April 01, 2020 Pritzker issues the April 01 proclamation, wherein he declares

      COVID-19 to be a “continuing disaster.”

91.   There is no provision in the IEMAA which recognizes a continuing disaster.

92.   The continuing disaster was unequivocally the exact same disaster which was declared on

      March 09, 2020.
  Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 14 of 176 PageID #:17




93.   The only reason Pritzker was required to issue a subsequent proclamation for the

      continuing COVID-19 disaster was Pritzker placed an arbitrary 30-day time frame on the

      originating disaster proclamation.

94.   On that same day of April 01, 2020, Pritzker issued the April 01 Executive Order, and

      ordered, inter alia, a continuance of his March 20 Executive Order until April 30, 2020.

95.   As such, Pritzker, under the color of authority granted him by the IEMAA, is utilizing the

      emergency powers for more than 30 days from the declaration of disaster resulting from

      the COVID-19 virus which was pronounced on March 09, 2020.

96.   Absent the arbitrary, and statutorily unnecessary, 30-day deadline having been placed in

      the originating proclamation, there would be no need for Pritzker to issue any such

      continuing proclamations.

97.   It is readily apparent Pritzker is arbitrarily issuing serial proclamations acknowledging

      the same COVID-19 virus as a “continuing disaster,” wherein he can reenergize the

      emergency provisions of the IEMAA for the sole purpose of rendering the statutory 30-

      day limitation placed on his emergency powers meaningless.

98.   Cabello’s interests, and the interests of all citizens similarly situated, interests are in

      opposition to Pritzker’s in that they all insist Pritzker can only issue emergency executive

      orders within the confines of his express authority delegated to him by the legislature

      under the IEMAA.

99.   An actual controversy exists between the parties in regard to the authority of Pritzker to

      issue and enforce emergency orders under the IEMAA for more than 30 days as a result

      of one occurrence of a disaster being the COVID-19 pandemic which began March 09,

      2020.
     Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 15 of 176 PageID #:18




100.     An immediate and definitive determination is necessary to clarify the rights and interests

        of the parties.

        WHEREFORE, Plaintiff, John Cabello, and all citizens similarly situated, herein request

that this Honorable Court enter an Order:

A.      Entering an order declaring Pritzker declared the COVID-19 pandemic a state-wide

        disaster on March 09, 2019;

B.      Entering an order declaring there has at all times relevant only been one disaster, that being

        COVID-19.

C.      Entering an order declaring the April 01 Proclamation was acknowledging the same

        COVID-19 disaster which was declared on March 09, 2020.

D.      Entering an order declaring the emergency powers granted Pritzker as a result of the March

        09 Proclamation lapsed on April 08, 2020;

E.      Entering an order declaring the emergency powers of section 7 of the IEMAA in March 20

        Executive Order lapsed at the end of April 07, 2020 on their own terms;

F.      Entering a declaring that Pritzker’s April 01 Executive Order, extending the effective date

        of his March 20 Executive Order until April 30, 2020, as it relates to the exercise of

        emergency powers of section 7 of the IEMAA, was in excess of the authority granted him

        under IEMAA;

G.      Enter an order declaring that any further exercise by Pritzker of the emergency powers

        enumerated within section 7 of the IEMAA, attempting to be enforced subsequent to April

        08, 2020 are void ab initio; and

H.      Awarding the Plaintiff his costs incurred in this matter as may be allowed by law;

I.      That the Court grant such other and further relief as is just and proper.
  Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 16 of 176 PageID #:19




                                 COUNT III
          DECLARATORY JUDGMENT THAT SECTION 1 OF PRITZKER’S
       MARCH 20, 2020 EXECUTIVE ORDER IS VOID AB INITIO AS IT VIOLATES
                PROCEDURAL AND SUBSTANTIVE DUE PROCESS

101.   Plaintiff restates paragraphs 1-100 as if more fully stated herein.

102.   Pritzker entered his March 20, 2020 executive order wherein he ordered all citizens to

       stay at home or at their place of residence, except as he arbitrarily deemed necessary

       activities.

103.   The Fourteenth Amendment to the United States Constitution and Article I, Section 2, of

       the Illinois Constitution protect individuals from the deprivation of life, liberty, or

       property without due process of law. U.S. Const., amend. XIV ; Ill. Const. 1970, art. I, §

       2.

104.   The right to move from one place to another according to one’s inclination is an attribute

       of personal liberty protected by the Constitution.

105.   The right to travel is a part of the liberty of which the citizen cannot be deprived without

       the due process of law under the Fifth Amendment.

106.   Due process analysis requires two inquiries: substantive due process and procedural due

       process.

107.   As to procedural due process, the government is only allowed to deprive a citizen of "life,

       liberty, or property" in accordance with certain procedural protections.

108.   Under substantive due process, the appropriate inquiry is whether the individual has been

       subjected to the arbitrary exercise of the powers of government, unrestrained by the

       established principles of private rights and distributive justice.

109.   Judicial review of strict scrutiny is appropriate when an infringement of a fundamental

       right secured by the Constitution is being exercised.
  Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 17 of 176 PageID #:20




110.   As for procedural due process, The Illinois Department of Public Health Act, The Plan,

       and Administrative rules attached herein are replete with constitutional procedural due

       process protections for when it may become necessary for the State of Illinois to restrict

       the freedom of movement of its citizens to leave their homes.

111.   IDPH has delegated the power of isolation, quarantine and closure local health

       departments which local health departments are obligated under law to follow the

       procedural due process requirements provided in the enabling statute and their

       administrative rules. (See page 71 of The Plan)

112.   Those procedures even included the right to counsel.

113.   Notwithstanding these safeguards, Pritzker has perverted the emergency provisions of the

       IEMAA in an effort to rip the sacred responsibility of the health and lives of the people

       away from where the legislature placed it, being local control of county health

       departments of the IDPH, and in doing so he took complete control of the free movement

       of every citizen within the State of Illinois, which for all intents and purposes has created

       a police state.

114.   Even if well intentioned by Pritzker, his actions as governor have left every citizen of this

       state completely devoid of any procedural due process rights to protect their liberty

       afforded them by the United States and Illinois Constitutions, and further guaranteed

       them by the legislature under IDPH’s own administrative rules.

115.   Strict scrutiny is appropriate when an infringement of a fundamental right secured by the

       Constitution is being exercised.

116.   Strict scrutiny requires a compelling governmental interest and must have a narrowly

       tailored legal solution achieve that interest.
  Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 18 of 176 PageID #:21




117.   Saving lives is certainly a compelling government interest.

118.   The Plaintiff proffers to the Court that the Illinois Department of Public Health Act, The

       Plan, and Administrative Rules are narrowly tailored to achieve the compelling

       government interest of savings lives.

119.   However, Section 1 of Pritzker’s March 20 Executive Order was anything but narrowly

       tailored.

120.   Section 1 of Pritzker’s March 20 Executive Order applies to all people in the state no

       matter their circumstances.

121.   Section 1 of Pritzker’s March 20 Executive Order commands that no citizen, except for

       reasons proclaimed by Pritzker, can freely move about anywhere in the entire United

       States of America.

122.   The Plan as promulgated by the IDPH which Director Dr. Ngozi Ezike just updated on

       March 02, 2020 has the following standards regarding quarantine:

       a)      Quarantine is not effective in controlling multiple influenza outbreaks in large,

       immunologically naïve populations, because the disease spreads too rapidly to identify

       and control chains of transmission. (See page 67 of The Plan.)

       b)      Quarantine will damage the workforce. (See page 67 of The Plan.)

123.   The Administrative Rules have the following standards before a quarantine can occur for

       any persons:

       a)      Have reason to believe that a person is suspected to be, infected with, exposed to,

       or contaminated with a dangerously contagious or infectious disease that could spread to

       or contaminate others if remedial action is not taken. (See page 1 of Exhibit 6.)
  Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 19 of 176 PageID #:22




       b)      The person would pose a serious and imminent risk to the health and safety of

       others in not detained for isolation. (See page 1 of Exhibit 6.)

       c)      The quarantine shall not be for a period of time not to exceed the period of

       incubation and communicability, as determined by the Department or certified local

       health department, for the dangerously contagious disease. (See page 2 of Exhibit 6.)

124.   A person cannot be quarantined on the mere suspicion that he or she may have a

       contagious disease.

125.   Pritzker’s overbroad executive order is not even remotely narrowly tailored as defined in

       the plan and administrative guidelines, as well as legal standards set by precedent.

126.   The March 20 Executive Order is as broad as an ocean in attempting to achieve the

       compelling government interest of saving citizens from the COVID-19 virus.

127.   The question before the Court is not solely whether the mass quarantine will save lives

       but is it narrowly tailored to achieve that goal.

128.   The Court need only look to the Illinois Department of Public Health’s, for which

       Pritzker overseas, very own plans and rules to make that overbroad determination.

129.   Section 1 of the March 20 Executive Order, and any subsequent order issued with

       substantively the same provisions, is arbitrary and capricious standing in dark contrast to

       the very plans and rules of the administrative agency charged with the duty to protect the

       people of this state.

130.   The Supreme Court of this great state said almost 100 years ago that no one man should

       wield such extraordinary power over the liberty of freedom of the good people of this

       state and as such this honorable court should find Pritzker has arbitrarily and capriciously
     Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 20 of 176 PageID #:23




        in executing an executive order which violates the substantive due process rights of the

        people in violation of the United States and Illinois Constitutions.

        WHEREFORE, Plaintiff, John Cabello, and all citizens similarly situated, herein request

that this Honorable Court enter an Order:

A)      Entering an order finding Section 1 of the March 20 Executive Order is void as it violates

        the procedural due process rights of Cabello, and all citizens similarly situated;

B)      Entering an order finding Section 1 of the March 20 Executive Order is void as it violates

        the substantive due process rights of Cabello, and all citizens similarly situated;

C)      Entering an order that any subsequent orders issued by Pritzker with substantively the same

        provision of Section 1 of the March 20 Executive Order is void ab initio;

D)      Awarding the Plaintiff his costs incurred in this matter as may be allowed by law;

E)      That the Court grant such other and further relief as is just and proper.

                                        COUNT IV
                                  REQUEST FOR INJUNCTION

128)    Plaintiff restates paragraphs 1-127 as if more fully stated herein.

129)    Cabello, and all citizens similarly situated, have a right to insist Pritzker’s executive

        orders are lawful and enforceable under the U.S. Constitution, Illinois Constitution and

        Illinois Statutes.

130)    Cabello, and all citizens similarly situated, have no adequate remedy at law to prohibit

        Pritzker from enforcing Section 1 of the March 20 Executive Order, or any subsequent

        order issued with substantively the same restrictions, against them absent an injunction

        from this Court ordering the same.
     Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 21 of 176 PageID #:24




131)    Cabello, and all citizens similarly situated, are being irreparably harmed each and every

        day they continue to be restricted to their home, and limited in their activities, except to

        do those things Pritzker has unilaterally authorized them they could do.

132)    There is a reasonably likelihood of success on the merits for any of the three following

        reasons:

        a)     Pritzker had no constitutional or statutory authority to enter Section 1 of the

        March 20 Executive Order, or to enter any subsequent order issued with substantively the

        same restrictions;

        b)     Pritzker exceed his authority under the IEMAA in entering Section 1 of the March

        20 Executive Order;

        c)     Pritzker has violated Cabello, and all citizens similarly situated, procedural due

        process rights when he entered Section 1 of the March 20 Executive Order or in entering

        any subsequent order issued with substantively the same restrictions; and,

        d)     Pritzker has violated Cabello, and all citizens similarly situated, substantive due

        process rights when he entered Section 1 of the March 20 Executive Order, or in entering

        any subsequent order issued with substantively the same restrictions.

        WHEREFORE, Plaintiff, John Cabello, prays that this Court enter judgment in his favor

and finds and declares that:

A.      Finding that Cabello, and all citizens similarly situated have a right, to insist from Pritzker

        that Section 1 of his March 20 Executive Order, or any subsequent order issued with

        substantively the same restrictions, must have been issued within any authority delegated

        by the legislature or from any authority granted him from the Constitution, and ; and

B.      Finding that Cabello, and all citizens similarly situated have a right, to insist form Pritzker
     Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 22 of 176 PageID #:25




        that Section 1 of his March 20 Executive Order, any subsequent order issued with

        substantively the same restrictions, must still be valid and not have lapsed by the express

        language of the IMEAA; and

C.      Finding that Cabello, and all citizens similarly situated, have a right to insist from Pritzker

        that Section 1 of his March 20 Executive Order, any subsequent order issued with

        substantively the same restrictions, satisfies procedural as well as substantive due process;

D.      Finding Cabello, and all citizens similarly situated, are irreparably harmed each day they

        are subjected to the Section 1 of the March 20 Executive Order, any subsequent order

        issued with substantively the same restrictions, relative to this cause.

E.      Finding Cabello, and all citizens similarly situated, have no adequate remedy at law to

        protect their rights against the ultra vires Section 1 of the March 20 Executive Order, any

        subsequent order issued with substantively the same restrictions, issued by Pritzker beyond

        injunctive relief.

F.      Finding Cabello, and all citizens similarly situated, have a likelihood of success on the

        merits that Section 1 of March 20 Executive Order, any subsequent order issued with

        substantively the same restrictions, issued beyond the statutory or constitutional authority

        of Pritzker.

G.      Finding Cabello, and all citizens similarly situated, have a likelihood of success on the

        merits that Section 1 of March 20 Executive Order lapsed on April 8, 2020 pursuant to 20

        ILCS 3305/7.

H.      Enter an injunction permanently enjoining Pritzker, or anyone under his authority, from

        enforcing the March 20 Executive Order, any subsequent order issued with substantively

        the same restrictions, against Cabello, and all citizens similarly situated, from this date
     Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 23 of 176 PageID #:26




        forward.

I.      Enter an injunction permanently enjoining Pritzker from entering any further executive

        orders against Cabello, and all citizens similarly situated, from restricting their freedom of

        movement to leave their homes and further restricted the activities they might engage

        within the entire State of Illinois.

J.      For such other relief as this Court deems just and proper.




                                        Respectfully submitted,


/s/ Thomas Devore                                     /s/ Austin Scott Davies
Thomas G. DeVore                                      Austin Scott Davies
IL Bar No. 6305737                                    IL Bar No. 6323790
DeVore Law Offices, LLC                               Attorney for Plaintiff
Attorneys for Plaintiff                               415 S. Mulford Road
118 N. 2nd St.                                        Rockford, IL 61108
Greenville, IL 62246                                  815-900-2300
Telephone - 618-664-9439                              attorneyaustindavies@gmail.com
tom@silverlakelaw.com

/s/ Erik Hyam
Erik Hyam
IL Bar No. 6311090
DeVore Law Offices, LLC
Attorneys for Plaintiff
118 N. Second Street
Greenville, IL 62246
Tel. (618) 664.9439
Fax (618) 664.9486
erik@silverlakelaw.com
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 24 of 176 PageID #:27
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 25 of 176 PageID #:28
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 26 of 176 PageID #:29
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 27 of 176 PageID #:30
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 28 of 176 PageID #:31
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 29 of 176 PageID #:32
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 30 of 176 PageID #:33
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 31 of 176 PageID #:34
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 32 of 176 PageID #:35
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 33 of 176 PageID #:36
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 34 of 176 PageID #:37
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 35 of 176 PageID #:38
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 36 of 176 PageID #:39
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 37 of 176 PageID #:40
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 38 of 176 PageID #:41
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 39 of 176 PageID #:42
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 40 of 176 PageID #:43
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 41 of 176 PageID #:44
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 42 of 176 PageID #:45
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 43 of 176 PageID #:46
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 44 of 176 PageID #:47
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 45 of 176 PageID #:48
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 46 of 176 PageID #:49
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 47 of 176 PageID #:50
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 48 of 176 PageID #:51
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 49 of 176 PageID #:52
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 50 of 176 PageID #:53
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 51 of 176 PageID #:54
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 52 of 176 PageID #:55
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 53 of 176 PageID #:56
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 54 of 176 PageID #:57
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 55 of 176 PageID #:58
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 56 of 176 PageID #:59
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 57 of 176 PageID #:60
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 58 of 176 PageID #:61
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 59 of 176 PageID #:62
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 60 of 176 PageID #:63
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 61 of 176 PageID #:64
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 62 of 176 PageID #:65
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 63 of 176 PageID #:66
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 64 of 176 PageID #:67
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 65 of 176 PageID #:68
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 66 of 176 PageID #:69
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 67 of 176 PageID #:70
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 68 of 176 PageID #:71
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 69 of 176 PageID #:72
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 70 of 176 PageID #:73
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 71 of 176 PageID #:74
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 72 of 176 PageID #:75
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 73 of 176 PageID #:76
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 74 of 176 PageID #:77
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 75 of 176 PageID #:78
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 76 of 176 PageID #:79
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 77 of 176 PageID #:80
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 78 of 176 PageID #:81
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 79 of 176 PageID #:82
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 80 of 176 PageID #:83
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 81 of 176 PageID #:84
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 82 of 176 PageID #:85
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 83 of 176 PageID #:86
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 84 of 176 PageID #:87
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 85 of 176 PageID #:88
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 86 of 176 PageID #:89
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 87 of 176 PageID #:90
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 88 of 176 PageID #:91
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 89 of 176 PageID #:92
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 90 of 176 PageID #:93
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 91 of 176 PageID #:94
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 92 of 176 PageID #:95
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 93 of 176 PageID #:96
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 94 of 176 PageID #:97
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 95 of 176 PageID #:98
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 96 of 176 PageID #:99
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 97 of 176 PageID #:100
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 98 of 176 PageID #:101
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 99 of 176 PageID #:102
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 100 of 176 PageID #:103
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 101 of 176 PageID #:104
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 102 of 176 PageID #:105
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 103 of 176 PageID #:106
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 104 of 176 PageID #:107
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 105 of 176 PageID #:108
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 106 of 176 PageID #:109
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 107 of 176 PageID #:110
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 108 of 176 PageID #:111
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 109 of 176 PageID #:112
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 110 of 176 PageID #:113
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 111 of 176 PageID #:114
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 112 of 176 PageID #:115
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 113 of 176 PageID #:116
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 114 of 176 PageID #:117
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 115 of 176 PageID #:118
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 116 of 176 PageID #:119
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 117 of 176 PageID #:120
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 118 of 176 PageID #:121
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 119 of 176 PageID #:122
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 120 of 176 PageID #:123
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 121 of 176 PageID #:124
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 122 of 176 PageID #:125
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 123 of 176 PageID #:126
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 124 of 176 PageID #:127
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 125 of 176 PageID #:128
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 126 of 176 PageID #:129
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 127 of 176 PageID #:130
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 128 of 176 PageID #:131
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 129 of 176 PageID #:132
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 130 of 176 PageID #:133
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 131 of 176 PageID #:134
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 132 of 176 PageID #:135
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 133 of 176 PageID #:136
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 134 of 176 PageID #:137
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 135 of 176 PageID #:138
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 136 of 176 PageID #:139
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 137 of 176 PageID #:140
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 138 of 176 PageID #:141
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 139 of 176 PageID #:142
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 140 of 176 PageID #:143
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 141 of 176 PageID #:144
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 142 of 176 PageID #:145
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 143 of 176 PageID #:146
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 144 of 176 PageID #:147
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 145 of 176 PageID #:148
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 146 of 176 PageID #:149
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 147 of 176 PageID #:150
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 148 of 176 PageID #:151
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 149 of 176 PageID #:152
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 150 of 176 PageID #:153
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 151 of 176 PageID #:154
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 152 of 176 PageID #:155
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 153 of 176 PageID #:156
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 154 of 176 PageID #:157
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 155 of 176 PageID #:158
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 156 of 176 PageID #:159
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 157 of 176 PageID #:160
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 158 of 176 PageID #:161
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 159 of 176 PageID #:162
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 160 of 176 PageID #:163
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 161 of 176 PageID #:164
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 162 of 176 PageID #:165
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 163 of 176 PageID #:166
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 164 of 176 PageID #:167
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 165 of 176 PageID #:168
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 166 of 176 PageID #:169
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 167 of 176 PageID #:170
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 168 of 176 PageID #:171
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 169 of 176 PageID #:172
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 170 of 176 PageID #:173
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 171 of 176 PageID #:174
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 172 of 176 PageID #:175
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 173 of 176 PageID #:176
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 174 of 176 PageID #:177
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 175 of 176 PageID #:178
Case: 3:20-cv-50169 Document #: 1-1 Filed: 05/12/20 Page 176 of 176 PageID #:179
